DETAILED ACTION
This action is responsive to the communication filed on 11/30/21
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-12,14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al (US Pub. No. 20190004737 here after “Khan”).


As per claim 1 and similarly claim 9, Khan discloses a method comprising: 
receiving, by a graphical processing unit ('GPU') server, a dataset transformed by a system that is external to the GPU server (Khan, para[0039,0085] provide data associated with the requests to CPU 102, results of the transformations are sent from the storage device to the host); and 
executing, by the GPU server, one or more machine learning algorithms using the transformed dataset as input (Khan, para[0018] the host can efficiently perform layered processing…for machine learning applications).  

As per claim 2 and similarly claim 10, Khan discloses the method of claim 1 further comprising: identifying, in dependence upon one or more machine learning models to be executed on the GPU server, one or more transformations to apply to the dataset; and generating, by the system that is external to the GPU server and based on the one or more transformations, the transformed dataset (Khan, para[0018-0019]).  

As per claim 3, Khan discloses the method of claim 1 wherein the system that is external to the GPU server is a storage system (Khan, para[0014]).  

As per claim 4 and similarly claim 11, Khan discloses the method of claim 1 wherein receiving the dataset includes receiving the dataset in application memory on the GPU server (Khan, para[0029,0085]).  

As per claim 5 and similarly claim 12, Khan discloses the method of claim 1 further comprising transmitting, from the system that is external to the GPU server, the transformed dataset to application memory on the GPU server (Khan, para[0029,0085]).  

As per claim 7 and similarly claim 14, Khan discloses the method of claim 1 further comprising maintaining information describing the dataset, the one or more transformations applied to the dataset, and the transformed dataset (Khan, para[0054,0085]).  

As per claim 8 and similarly claim 15, Khan discloses the method of claim 1 further comprising: receiving a first request to transmit the transformed dataset to the GPU server; transmitting, to the GPU server, the transformed dataset; receiving a second request to transmit the transformed dataset to one or more GPU servers; and transmitting, from the storage system to the one or more GPU servers without performing an additional transformation of the dataset, the transformed dataset (Khan, para[0089]).  

As per claim 16, Khan discloses an apparatus for data transformation offloading in an artificial intelligence infrastructure that includes one or more storage systems and one or more graphical processing unit ('GPU') servers, the apparatus comprising a computer processor, a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps of: 
identifying, in dependence upon one or more machine learning models to be executed on the GPU servers, one or more transformations to apply to a dataset; and generating, by the storage system in dependence upon the one or more transformations, a transformed dataset (Khan, para[0018-0019] the storage device has the capability to apply appropriate transformation based on the object type; storage device may be configured to perform any suitable transformations; objects may be transformed into one or more transformed objects). 
 
As per claim 17, Khan discloses the apparatus of claim 16 further comprising computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the step of transmitting, from the storage system to the one or more GPU servers, the transformed dataset server (Khan, para[0029,0085]).    

As per claim 18, Khan discloses the apparatus of claim 17 wherein transmitting, from the storage system to the one or more GPU servers, the transformed dataset further comprises transmitting the transformed dataset from the one or more storage systems directly to application memory on the GPU servers (Khan, para[0029,0085]).  

As per claim 20, Khan discloses the apparatus of claim 16 further comprising computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the step of maintaining information describing the dataset, the one or more transformations applied to the dataset, and the transformed dataset (Khan, para[0054,0085]).  
 
Claims 6, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See form 892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natisha Cox whose telephone number is (571)270-7167.  The examiner can normally be reached on Monday to Friday, 10:00 am - 6:00pm EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8000.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATISHA D COX/          Primary Examiner, Art Unit 2448